



Exhibit 10.3




























WARRANT AGREEMENT
 
AMONG
 
DENBURY INC.,
 
and
 
BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC.,
as Warrant Agent
 
Dated as of September 18, 2020
 
Series B Warrants to Purchase Common Stock

















1

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
1.
Definitions
1


 
 
 
2.
Warrant Certificates
6


 
2.1
Original Issuance of Warrants
6


 
2.2
Form of Warrant Certificates
6


 
2.3
Execution and Delivery of Warrant Certificates
6


 
2.4
Global Warrant Certificates
7


 
 
 
 
3.
Exercise and Expiration of Warrants
9


 
3.1
Right to Acquire Common Stock Upon Exercise
9


 
3.2
Exercise and Expiration of Warrants
9


 
3.3
Application of Funds upon Exercise of Warrants
11


 
3.4
Payment of Taxes
11


 
3.5
Cancellation of Warrant Certificates
12


 
3.6
Shares Issuable
12


 
3.7
Cashless Exercise
12


 
3.8
Cost Basis Information
13


 
 
 
 
4.
Dissolution, Liquidation or Winding up
13


 
 
 
 
5.
Adjustments
14


 
5.1
Adjustments
14


 
5.2
Fractional Interest
19


 
5.3
No Other Adjustments
20


 
 
 
 
6.
Loss or Mutilation
20


 
 
 
 
7.
Reservation and Authorization of Common Stock
21


 
 
 
 
8.
Warrant Transfer Books
22


 
 
 
 
9.
Warrant Holders
23


 
9.1
No Voting or Dividend Rights
23


 
9.2
Rights of Action
24


 
9.3
Treatment of Holders of Warrant Certificates
24


 
 
 
 
10.
Concerning the Warrant Agent
24


 
10.1
Rights and Duties of the Warrant Agent
24


 
10.2
Limitation of Liability
26


 
10.3
Indemnification
27


 
10.4
Right to Consult Counsel
28


 
10.5
Compensation and Reimbursement
28


 
10.6
Warrant Agent May Hold Company Securities
28


 
10.7
Resignation and Removal; Appointment of Successor
28


 
10.8
Appointment of Countersigning Agent
29


 
 
 
 
11.
Notices
30







i

--------------------------------------------------------------------------------





 
11.1
Notices Generally
30


 
11.2
Required Notices to Holders
31


 
 
 
 
12.
Inspection
32


 
 
 
 
13.
Amendments
32


 
 
 
14.
Waivers
33


 
 
 
15.
Successor to Company
33


 
 
 
16.
Headings
33


 
 
 
17.
Counterparts
33


 
 
 
18.
Severability
34


 
 
 
19.
No Redemption
34


 
 
 
20.
Persons Benefiting
34


 
 
 
21.
Applicable Law
34


 
 
 
22.
Entire Agreement
35


 
 
 
23.
Force Majeure
35


 
 
 
 
24.
Further Assurances
35


 
 
 
 
25.
Confidentiality
35


 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
Exhibit A
Form of Series B Warrant Certificate
 
 
 
 
 









ii

--------------------------------------------------------------------------------






WARRANT AGREEMENT
This Warrant Agreement (as may be supplemented, amended or amended and restated
pursuant to the applicable provisions hereof, this “Agreement”), dated as of
September 18, 2020, is by and among Denbury Inc. (formerly known as Denbury
Resources Inc.), a Delaware corporation (and any Successor Company that becomes
successor to the Company in accordance with Section 15) (the “Company”) and
Broadridge Corporate Issuer Solutions, Inc., a Pennsylvania corporation
(“Broadridge”) (and any successors of such Warrant Agent appointed in accordance
with the terms hereof) (collectively, the “Warrant Agent”). Capitalized terms
that are used in this Agreement shall have the meanings set forth in Section 1
hereof.
WITNESSETH THAT:
WHEREAS, pursuant to the terms and conditions of the Joint Chapter 11 Plan of
Reorganization of Denbury Resources Inc. and its Affiliated Debtors, Case No.
20-33801 (DRJ) (the “Plan”) relating to a reorganization under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”), the Company proposes
to issue and deliver Warrants to purchase up to an aggregate of 2,894,740 shares
of its Common Stock, subject to adjustment as provided herein, and the Warrant
Certificates evidencing such Warrants;
WHEREAS, each Warrant shall entitle the registered owner thereof to purchase one
share of the Common Stock, subject to adjustment as provided herein;
WHEREAS, the Warrants and the shares of Common Stock issuable upon exercise of
the Warrants are being issued in an offering in reliance on the exemption from
the registration requirements of the Securities Act afforded by Section 1145 of
the Bankruptcy Code, and of any applicable state securities or “blue sky” laws;
and
WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants.
NOW THEREFORE, in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:
1.
Definitions.



“Action” has the meaning set forth in Section 11.2.
“Adjustment Events” has the meaning set forth in Section 5.1.
“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such specified Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 




1

--------------------------------------------------------------------------------





“Agent Members” has the meaning set forth in Section 2.4(b).
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Procedures” means, with respect to any transfer or exchange of, or
exercise of any Warrants evidenced by, any Global Warrant Certificate, the rules
and procedures of the Depositary that apply to such transfer, exchange or
exercise.
“Appropriate Officer” means the Chief Executive Officer, President, General
Counsel, Chief Financial Officer, Chief Accounting Officer, Treasurer, Secretary
or any Executive Vice President or any Senior Vice President of the Company.
“Bankruptcy Code” has the meaning set forth in the recitals hereto.
“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.
“Broadridge” has the meaning set forth in the preamble hereof.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a legal holiday in the State of New York or a day on which banking
institutions and trust companies in the state in which the Corporate Agency
Office is located are authorized or obligated by law, regulation or executive
order to close.
“Cashless Exercise” has the meaning set forth in Section 3.7.
“Cashless Exercise Current Market Price” means the Current Market Price of the
Common Stock on the Exercise Date with respect to any Cashless Exercise.
“Cashless Exercise Warrant” has the meaning set forth in Section 3.7.
“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.
“Common Stock” means, subject to the provisions of Section 5.1(g), the common
stock, par value $0.001 per share, of the Company.
“Company” has the meaning set forth in the preamble hereof.
“Company Order” means a written request or order signed in the name of the
Company by its Chairman of the Board, its Chief Executive Officer, its
President, any Vice President, its Treasurer, any Assistant Treasurer, its
Secretary or any Assistant Secretary, and delivered to the Warrant Agent.
“Corporate Agency Office” has the meaning set forth in Section 8.
“corporation” means a corporation, association, company (including limited
liability company), joint-stock company, business trust or other similar entity.




2

--------------------------------------------------------------------------------





“Countersigning Agent” means any Person authorized by the Warrant Agent to act
on behalf of the Warrant Agent to countersign Warrant Certificates.
“Current Market Price” means on any date:
(i)    if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is listed or admitted to
trading on any U.S. national securities exchange or traded and quoted in the
over-the-counter market in the United States:
(A)    for the purpose of any computation under this Agreement (except under
Section 5.2), the average of the Quoted Prices for the 10 consecutive Trading
Days preceding the date in question; or
(B)    for the purposes of any computation under Section 5.2, the Quoted Price
for such date or, if such date is not a Trading Day, for the next preceding
Trading Day; or
(ii)    if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is not listed or admitted
to trading on any U.S. national securities exchange or traded and quoted in the
over-the-counter market in the United States, the amount which a willing buyer
would pay a willing seller in an arm’s length transaction on such date (neither
being under any compulsion to buy or sell) for one share of the Common Stock as
determined as of such date by the Treasurer or Chief Financial Officer of the
Company in good faith, whose determination shall be conclusive and evidenced by
a certificate of such officer delivered to the Warrant Agent.
For the avoidance of doubt, no appraisal of any Person or third-party (other
than the Treasurer or Chief Financial Officer of the Company as further
described in clause (ii)) above shall be permitted or required to determine the
Current Market Price.
“Definitive Warrant Certificate” means a Warrant Certificate registered in the
name of the Holder thereof that does not bear the Global Warrant Legend and that
does not have a “Schedule of Decreases of Warrants” attached thereto.
“Depositary” means DTC and its successors as depositary hereunder.
“DTC” means The Depository Trust Company.
“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case, as amended from time to time.
“Exercise Date” has the meaning set forth in Section 3.2(f).
“Exercise Form” has the meaning set forth in Section 3.2 (c).
“Exercise Period” means the period from and including the Original Issue Date to
and including the Expiration Date.




3

--------------------------------------------------------------------------------





“Exercise Price” means the exercise price per share of Common Stock, initially
set at $35.41, subject to adjustment as provided in Section 5.1.
“Expiration Date” means the date of the earliest to occur of (x) the Scheduled
Expiration Date, (y) the date of consummation of a Sale Transaction to which
clause (ii) of Section 5.1(g) applies and (z) a Winding Up.
“Global Warrant Certificate” means a Warrant Certificate deposited with or on
behalf of and registered in the name of the Depositary or its nominee, that
bears the Global Warrant Legend and that has the “Schedule of Decreases of
Warrants” attached thereto.
“Global Warrant Legend” has the meaning set forth in Section 2.4(a).
“Holder” means any Person in whose name at the time any Warrant Certificate is
registered upon the Warrant Register and, when used with respect to any Warrant
Certificate, the Person in whose name such Warrant Certificate is registered in
the Warrant Register.
“Non-Surviving Transaction” has the meaning set forth in Section 5.1(g).
“Original Issue Date” means September 18, 2020, the date on which Warrants are
originally issued under this Agreement.
“outstanding” when used with respect to any Warrants, means, as of the time of
determination, all Warrants theretofore originally issued under this Agreement
except (i) Warrants that have been exercised pursuant to Section 3.2(a), (ii)
Warrants that have expired pursuant to Section 3.2(b), Section 4 or Section
5.1(g)(ii) and (iii) Warrants that have otherwise been acquired by the Company;
provided, however, that in determining whether the Holders of the requisite
amount of the outstanding Warrants have given any request, demand,
authorization, direction, notice, consent or waiver under the provisions of this
Agreement, Warrants held directly or beneficially by the Company or any
Subsidiary or Affiliate of the Company or any of their respective employees
shall be disregarded and deemed not to be outstanding.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, any other entity, unincorporated organization
or government or any agency or political subdivision thereof.
“Plan” has the meaning set forth in the recitals hereto.
“Quoted Price” means, on any Trading Day, with respect to the Common Stock, the
VWAP of the Common Stock on such Trading Day on the principal U.S. national
securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not listed or admitted to trading on any U.S.
national securities exchange, the average of the closing bid and asked prices in
the over-the-counter market in the United States as furnished by any New York
Stock Exchange member firm that shall be selected from time to time by the
Company for that purpose.
“Recipient” has the meaning set forth in Section 3.2(e).




4

--------------------------------------------------------------------------------





“Redomestication Transaction” means a Non-Surviving Transaction in which all of
the property received upon such Non-Surviving Transaction by each holder of
shares of Common Stock consists solely of securities, cash in lieu of fractional
shares and other de minimis consideration, and the holders of the shares of
Common Stock immediately prior to such Non-Surviving Transaction are the only
holders of the equity securities of the surviving Person immediately after the
consummation of such Non-Surviving Transaction.
“Required Warrant Holders” means Holders of Warrant Certificates evidencing a
majority of the then-outstanding Warrants.
“Sale Transaction” means any Transaction other than a Redomestication
Transaction.
“Scheduled Expiration Date” means September 18, 2023 (the third (3rd)
anniversary of the Original Issue Date) or, if not a Business Day, then the next
Business Day thereafter.
“Securities Act” means the Securities Act of 1933, as amended.
“Special Dividend” has the meaning set forth in Section 5.1(d).
“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
purposes of this definition, “voting stock” means stock which ordinarily has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.
“Substituted Securities” has the meaning set forth in Section 5.1(g).
“Successor Company” has the meaning set forth in Section 15.
“Surviving Transaction” has the meaning set forth in Section 5.1(g).
“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.
“Transaction” has the meaning set forth in Section 5.1(g).
“VWAP” means the volume-weighted average price for trading hours of the regular
trading session (including any extensions thereof), determined without regard to
pre-open or after-hours trading or any other trading outside of the trading
hours of the regular trading session (including any extensions thereof).
“Warrant Agent” has the meaning set forth in the preamble hereto.
“Warrant Certificates” means those certain warrant certificates evidencing the
Warrants, substantially in the form set forth in Exhibit A attached hereto,
which, for the avoidance of doubt, are either Global Warrant Certificates or
Definitive Warrant Certificates.




5

--------------------------------------------------------------------------------





“Warrant Register” has the meaning set forth in Section 8.
“Warrants” means those certain warrants to purchase initially up to an aggregate
of 2,894,740 shares of Common Stock at the Exercise Price, subject to adjustment
pursuant to Section 5, issued hereunder.
“Winding Up” has the meaning set forth in Section 4.
2.
Warrant Certificates.



2.1Original Issuance of Warrants.


(a)On the Original Issue Date, one or more Global Warrant Certificates
evidencing the Warrants shall be executed by the Company and delivered to the
Warrant Agent for countersignature, and the Warrant Agent shall, upon receipt of
a Company Order and at the direction of the Company set forth therein,
countersign (by manual or facsimile signature) and deliver such Global Warrant
Certificates for original issuance to the Depositary, or its custodian, for
crediting to the accounts of its participants for the benefit of the holders of
beneficial interests in the Warrants on the Original Issue Date pursuant to the
Applicable Procedures of the Depositary on the Original Issue Date.


(b)Except as set forth in Section 2.4, Section 3.2(d), Section 6 and Section 8,
the Global Warrant Certificates delivered to the Depositary (or a nominee
thereof) on the Original Issue Date shall be the only Warrant Certificates
issued or outstanding under this Agreement.


(c)Each Warrant Certificate shall evidence the number of Warrants specified
therein, and each Warrant evidenced thereby shall represent the right, subject
to the provisions contained herein and therein, to purchase one share of Common
Stock, subject to adjustment as provided in Section 5.


2.2Form of Warrant Certificates.


The Warrant Certificates evidencing the Warrants shall be in registered form
only and substantially in the form set forth in Exhibit A hereto, shall be dated
the date on which countersigned by the Warrant Agent, shall have such insertions
as are appropriate or required or permitted by this Agreement and may have such
letters, numbers or other marks of identification and such legends and
endorsements typed, stamped, printed, lithographed or engraved thereon (which
does not impact the Warrant Agent’s rights, duties or immunities) as the
officers of the Company executing the same may approve (execution thereof to be
conclusive evidence of such approval) and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation pursuant thereto or with any rule or regulation of
any securities exchange on which the Warrants may be listed, or to conform to
usage.
2.3Execution and Delivery of Warrant Certificates.


(a)Warrant Certificates evidencing the Warrants which may be countersigned and
delivered under this Agreement are limited to Warrant Certificates evidencing
2,894,740 Warrants except for Warrant Certificates countersigned and delivered
upon registration of transfer




6

--------------------------------------------------------------------------------





of, or in exchange for, or in lieu of, one or more previously countersigned
Warrant Certificates pursuant to Section 2.4, Section 3.2(d), Section 6 and
Section 8.


(b)The Warrant Agent is hereby authorized to countersign (by manual or facsimile
signature) and deliver Warrant Certificates as required by Section 2.1 or by
Section 2.4, Section 3.2(d), Section 6 or Section 8.


(c)The Warrant Certificates shall be executed in the corporate name and on
behalf of the Company by the Chairman (or any Co-Chairman) of the Board of
Directors, the Chief Executive Officer, the President or any one of the Vice
Presidents of the Company under corporate seal reproduced thereon (if the
Company has a separate corporate seal) and attested to by the Secretary or one
of the Assistant Secretaries of the Company, either manually or by facsimile
signature printed thereon. The Warrant Certificates shall be countersigned,
either by manual or facsimile signature, by the Warrant Agent and shall not be
valid for any purpose unless so countersigned. In case any officer of the
Company whose signature shall have been placed upon any of the Warrant
Certificates shall cease to be such officer of the Company before
countersignature by the Warrant Agent and issue and delivery thereof, such
Warrant Certificates may, nevertheless, be countersigned by the Warrant Agent
and issued and delivered with the same force and effect as though such Person
had not ceased to be such officer of the Company, and any Warrant Certificate
may be signed on behalf of the Company by such Person as, at the actual date of
the execution of such Warrant Certificate, shall be a proper officer of the
Company, although at the date of the execution of this Agreement any such Person
was not such officer.


2.4Global Warrant Certificates.


(a)Any Global Warrant Certificate shall bear the legend substantially in the
form set forth in Exhibit A hereto (the “Global Warrant Legend”).


(b)So long as a Global Warrant Certificate is registered in the name of the
Depositary or its nominee, members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Agreement with respect to the
Warrants evidenced by such Global Warrant Certificate held on their behalf by
the Depositary or its custodian, and the Depositary may be treated by the
Company, the Warrant Agent and any agent of the Company or the Warrant Agent as
the absolute owner of such Warrants, and as the sole Holder of such Warrant
Certificate, for all purposes. Accordingly, any such Agent Member’s beneficial
interest in such Warrants will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Agent Members, and neither the Company nor the Warrant Agent
shall have any responsibility or liability with respect to such records
maintained by the Depositary or its nominee or its Agent Members.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Warrant Agent or any agent of the Company or the Warrant Agent from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
holder of any security.


(c)Any holder of a beneficial interest in Warrants evidenced by a Global Warrant
Certificate registered in the name of the Depositary or its nominee shall, by
acceptance of such beneficial interest, agree that transfers of beneficial
interests in the Warrants evidenced by




7

--------------------------------------------------------------------------------





such Global Warrant Certificate may be effected only through a book-entry system
maintained by the Depositary as the Holder of such Global Warrant Certificate
(or its agent), and that ownership of a beneficial interest in Warrants
evidenced thereby shall be reflected solely in such book-entry form.


(d)Transfers of a Global Warrant Certificate registered in the name of the
Depositary or its nominee shall be limited to transfers in whole, and not in
part, to the Depositary, its successors, and their respective nominees except as
set forth in Section 2.4(e). Interests of beneficial owners in a Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
transferred in accordance with the Applicable Procedures of the Depositary.


(e)A Global Warrant Certificate registered in the name of the Depositary or its
nominee shall be exchanged for Definitive Warrant Certificates only if the
Depositary (i) has notified the Company that it is unwilling or unable to
continue as or ceases to be a clearing agency registered under Section 17A of
the Exchange Act and (ii) a successor to the Depositary registered as a clearing
agency under Section 17A of the Exchange Act is not able to be appointed by the
Company within 90 days or the Depositary is at any time unwilling or unable to
continue as Depositary and a successor to the Depositary is not able to be
appointed by the Company within 90 days. In any such event, each Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
surrendered to the Warrant Agent for cancellation in accordance with Section
3.5, and the Company shall execute, and the Warrant Agent shall countersign and
deliver, upon the Company’s instruction, to each beneficial owner identified by
the Depositary, in exchange for such beneficial owner’s beneficial interest in
such Global Warrant Certificate, Definitive Warrant Certificates evidencing, in
the aggregate, the number of Warrants theretofore represented by such Global
Warrant Certificate with respect to such beneficial owner’s respective
beneficial interest. Any Definitive Warrant Certificate delivered in exchange
for an interest in a Global Warrant Certificate pursuant to this Section 2.4(e)
shall not bear the Global Warrant Legend. Interests in any Global Warrant
Certificate may not be exchanged for Definitive Warrant Certificates other than
as provided in this Section 2.4(e).


(f)The holder of a Global Warrant Certificate registered in the name of the
Depositary or its nominee may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder of a Warrant Certificate is entitled
to take under this Agreement or such Global Warrant Certificate.


(g)Each Global Warrant Certificate will evidence such of the outstanding
Warrants as will be specified therein and each shall provide that it evidences
the aggregate number of outstanding Warrants from time to time endorsed thereon
and that the aggregate number of outstanding Warrants evidenced thereby may from
time to time be reduced, to reflect exercises or expirations. Any endorsement of
a Global Warrant Certificate to reflect the amount of any decrease in the
aggregate number of outstanding Warrants evidenced thereby will be made by the
Warrant Agent (i) in the case of an exercise, in accordance with the Applicable
Procedures as required by Section 3.2(c) or (ii) in the case of an expiration,
in accordance with Section 3.2(b).


(h)The Company initially appoints DTC to act as Depositary with respect to the
Global Warrant Certificates.






8

--------------------------------------------------------------------------------





(i)Every Warrant Certificate authenticated and delivered in exchange for, or in
lieu of, a Global Warrant Certificate or any portion thereof, pursuant to this
Section 2.4 or Section 8 or Section 10, shall be authenticated and delivered in
the form of, and shall be, a Global Warrant Certificate, and a Global Warrant
Certificate may not be exchanged for a Definitive Warrant Certificate, in each
case, other than as provided in Section 2.4(e). Whenever any provision herein
refers to issuance by the Company and countersignature and delivery by the
Warrant Agent of a new Warrant Certificate in exchange for the portion of a
surrendered Warrant Certificate that has not been exercised, in lieu of the
surrender of any Global Warrant Certificate and the issuance, countersignature
and delivery of a new Global Warrant Certificate in exchange therefor, the
Warrant Agent, on the Company’s instruction, may endorse such Global Warrant
Certificate to reflect a reduction in the number of Warrants evidenced thereby
in the amount of Warrants so evidenced that have been so exercised.


(j)Beneficial interests in any Global Warrant Certificate may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Global Warrant Certificate in accordance with the Applicable Procedures.


(k)At such time as all Warrants evidenced by a particular Global Warrant
Certificate have been exercised or expired in whole and not in part, such Global
Warrant Certificate shall, if not in custody of the Warrant Agent, be
surrendered to or retained by the Warrant Agent for cancellation in accordance
with Section 3.5.


3.
Exercise and Expiration of Warrants.



3.1Right to Acquire Common Stock Upon Exercise. Each Warrant Certificate duly
issued by the Company shall, when countersigned by the Warrant Agent, entitle
the Holder thereof, subject to the provisions thereof and of this Agreement, to
acquire from the Company, for each Warrant evidenced thereby, one share of
Common Stock at the Exercise Price, subject to adjustment as provided in this
Agreement. The Exercise Price, and the number of shares of Common Stock
obtainable upon exercise of each Warrant, shall be adjusted from time to time as
required by Section 5.1.


3.2Exercise and Expiration of Warrants.


(a)Exercise of Warrants. Subject to and upon compliance with the terms and
conditions set forth herein, a Holder of a Warrant Certificate may exercise all
or any whole number of the Warrants evidenced thereby, on any Business Day from
and after the Original Issue Date until 5:00 p.m., New York time, on the
Expiration Date, for the shares of Common Stock obtainable thereunder.


(b)Expiration of Warrants. The Warrants, to the extent not exercised prior
thereto, shall automatically expire, terminate and become void as of 5:00 p.m.,
New York time, on the Expiration Date. No further action of any Person
(including by, or on behalf of, any Holder, the Company, or the Warrant Agent)
shall be required to effectuate the expiration of Warrants pursuant to this
Section 3.2(b).


(c)Method of Exercise. In order for a Holder to exercise all or any of the
Warrants represented by a Warrant Certificate, the Holder thereof must (i) (x)
in the case of a




9

--------------------------------------------------------------------------------





Global Warrant Certificate, deliver to the Warrant Agent an exercise form for
the election to exercise such Warrants substantially in the form set forth in
Exhibit A hereto (an “Exercise Form”), setting forth the number of Warrants
being exercised and, if applicable, whether Cashless Exercise is being elected
with respect thereto, and otherwise properly completed and duly executed by the
Holder thereof and deliver such Warrants by book-entry transfer through the
facilities of the Depositary to the Warrant Agent in accordance with the
Applicable Procedures and otherwise comply with the Applicable Procedures in
respect of the exercise of such Warrants or (y) in the case of a Definitive
Warrant Certificate, at the Corporate Agency Office, (I) deliver to the Warrant
Agent an Exercise Form, setting forth the number of Warrants being exercised
and, if applicable, whether Cashless Exercise is being elected with respect
thereto, and otherwise properly completed and duly executed by the Holder
thereof as well as any such other necessary information the Warrant Agent may
reasonably require, and (II) surrender to the Warrant Agent the Definitive
Warrant Certificate evidencing such Warrants; and (ii) pay to the Warrant Agent
an amount equal to (x) all taxes required to be paid by the Holder, if any,
pursuant to Section 3.4 prior to, or concurrently with, exercise of such
Warrants and (y) except in the case of a Cashless Exercise, the aggregate of the
Exercise Price in respect of each share of Common Stock into which such Warrants
are exercisable, in case of (x) and (y), by wire transfer in immediately
available funds, to the account (No. 4124218686; ABA No. 121000248; Reference:
Warrant Exercise; Attention: Broadridge Corporate Issuer Solutions) of the
Company at the Warrant Agent or such other account of the Company at such
banking institution as the Company shall have given notice to the Warrant Agent
and such Holder in accordance with Section 11.1(b).


(d)Partial Exercise. If fewer than all the Warrants represented by a Warrant
Certificate are exercised, (i) in the case of exercise of Warrants evidenced by
a Global Warrant Certificate, the Warrant Agent shall cause the custodian of DTC
to endorse the “Schedule of Decreases of Warrants” attached to such Global
Warrant Certificate to reflect the Warrants being exercised and (ii) in the case
of exercise of Warrants evidenced by a Definitive Warrant Certificate, such
Definitive Warrant Certificate shall be surrendered and a new Definitive Warrant
Certificate of the same tenor and for the number of Warrants which were not
exercised shall be executed by the Company. The Warrant Agent shall countersign
the new Definitive Warrant Certificate, registered in such name or names,
subject to the provisions of Section 8 regarding registration of transfer and
payment of governmental charges in respect thereof, as may be directed in
writing by the Holder, and shall deliver the new Definitive Warrant Certificate
to the Person or Persons in whose name such new Definitive Warrant Certificate
is so registered. The Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Definitive Warrant Certificates duly executed on
behalf of the Company for such purpose.


(e)Issuance of Common Stock. Upon due exercise of Warrants evidenced by any
Warrant Certificate in conformity with the foregoing provisions of
Section 3.2(c), the Warrant Agent shall, when actions specified in
Section 3.2(c)(i) have been effected and any payment specified in
Section 3.2(c)(ii) is received, deliver to the Company the Exercise Form
received pursuant to Section 3.2(c)(i), deliver or deposit all funds, in
accordance with Section 3.3, received as instructed in writing by the Company
and advise the Company by telephone at the end of such day of the amount of
funds so deposited to its account. The Company shall thereupon, as promptly as
practicable, and in any event within five (5) Business Days after the Exercise
Date referred to below, (i) determine the number of shares of Common Stock
issuable pursuant to exercise of such Warrants pursuant to Section 3.6 or, if
Cashless Exercise applies, Section 3.7 and (ii) (x) in the




10

--------------------------------------------------------------------------------





case of exercise of Warrants evidenced by a Global Warrant Certificate, deliver
or cause to be delivered to the Recipient (as defined below) in accordance with
the Applicable Procedures shares of Common Stock in book-entry form to be so
held through the facilities of DTC in an amount equal to, or, if the Common
Stock may not then be held in book-entry form through the facilities of DTC,
duly executed certificates representing, or (y) in the case of exercise of
Warrants evidenced by Definitive Warrant Certificates, execute or cause to be
executed and deliver or cause to be delivered to the Recipient (as defined
below) a certificate or certificates representing, in case of (x) and (y), the
aggregate number of shares of Common Stock issuable upon such exercise (based
upon the aggregate number of Warrants so exercised), as so determined, together
with an amount in cash in lieu of any fractional share(s), if the Company so
elects pursuant to Section 5.2. The shares of Common Stock in book-entry form or
certificate or certificates representing shares of Common Stock so delivered
shall be, to the extent possible, in such denomination or denominations as such
Holder shall request in the applicable Exercise Form and shall be registered or
otherwise placed in the name of, and delivered to, the Holder or, subject to
Section 3.4, such other Person as shall be designated by the Holder in such
Exercise Form (the Holder or such other Person being referred to herein as the
“Recipient”).


(f)Time of Exercise. Each exercise of a Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which each of
the requirements for exercise of such Warrant specified in Section 3.2(c) has
been duly satisfied (the “Exercise Date”). At such time, subject to
Section 5.1(e)(iv), shares of Common Stock in book-entry form or the
certificates for the shares of Common Stock issuable upon such exercise as
provided in Section 3.2(e) shall be deemed to have been issued and, for all
purposes of this Agreement, the Recipient shall, as between such Person and the
Company, be deemed to be and entitled to all rights of the holder or record of
such Common Stock.


3.3Application of Funds upon Exercise of Warrants. All funds received by
Broadridge under this Agreement that are to be distributed or applied by
Broadridge in the performance of Services (the “Funds”) shall be held by
Broadridge as agent for the Company and deposited in one or more bank accounts
to be maintained by Broadridge in its name as agent for the Company. Until paid
pursuant to the terms of this Agreement, Broadridge will hold the Funds through
such accounts in: deposit accounts of commercial banks with Tier 1 capital
exceeding $1 billion or with an average rating above investment grade by S&P (LT
Local Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc.
(LT Issuer Default Rating) (each as reported by Bloomberg Finance L.P.).
Broadridge shall have no responsibility or liability for any diminution of the
Funds that may result from any deposit made by Broadridge in accordance with
this paragraph, including any losses resulting from a default by any bank,
financial institution or other third party. Broadridge may from time to time
receive interest, dividends or other earnings in connection with such deposits.
Broadridge shall not be obligated to pay such interest, dividends or earnings to
the Company, any holder or any other party. The Warrant Agent shall forward
funds received for warrant exercises in a given month by the 5th business day of
the following month by wire transfer to an account designated by the Company.


3.4Payment of Taxes. The Company shall pay any and all taxes (other than income
or withholding taxes) that may be payable in respect of the issue or delivery of
shares of Common Stock on exercise of Warrants pursuant hereto. The Company or
the Warrant Agent shall not be required, however, to pay any tax or other charge
imposed in respect of any transfer involved in




11

--------------------------------------------------------------------------------





the issue and delivery of shares of Common Stock in book-entry form or any
certificates for shares of Common Stock or payment of cash or other property to
any Recipient other than the Holder of the Warrant Certificate evidencing the
exercised Warrant, and in case of such transfer or payment, the Warrant Agent
and the Company shall not be required to issue or deliver any shares of Common
Stock in book-entry form or any certificate or pay any cash until (a) such tax
or charge has been paid or an amount sufficient for the payment thereof has been
delivered to the Warrant Agent or the Company or (b) it has been established to
the Company’s or Warrant Agent’s satisfaction that any such tax or other charge
that is or may become due has been paid.


3.5Cancellation of Warrant Certificates. Any Definitive Warrant Certificate
surrendered for exercise shall, if surrendered to the Company, be delivered to
the Warrant Agent. All Warrant Certificates surrendered or delivered to or
received by the Warrant Agent for cancellation pursuant to this Section 3.5 or
Section 2.4(e) or Section 2.4(k) shall be promptly cancelled by the Warrant
Agent and shall not be reissued by the Company. The Warrant Agent shall destroy
any such cancelled Warrant Certificates and deliver its certificate of
destruction to the Company, unless the Company shall otherwise direct in
writing.


3.6Shares Issuable. The number of shares of Common Stock “obtainable upon
exercise” of Warrants at any time shall be the number of shares of Common Stock
into which such Warrants are then exercisable. The Company will confirm the
number of shares issuable if so requested by the Warrant Agent. The number of
shares of Common Stock “into which each Warrant is exercisable” shall be one
share, subject to adjustment as provided in Section 5.1.


3.7 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, on the Exercise Date of a Cashless Exercise, the Cashless Exercise Current
Market Price of one share of Common Stock is greater than the applicable
Exercise Price on the Exercise Date, then, in lieu of paying to the Company the
applicable Exercise Price by wire transfer in immediately available funds, the
Holder may elect to receive shares of Common Stock equal to the value (as
determined below) of the Warrants or any portion thereof being exercised (such
portion, the “Cashless Exercise Warrants” with respect to such date) by (i) in
the case of Warrants evidenced by a Global Warrant Certificate, providing notice
to the Warrant Agent pursuant to the Applicable Procedures and the Exercise
From; or (ii) in the case of Warrants evidenced by a Definitive Warrant
Certificate, providing notice pursuant to the Exercise Form, in the case of (i)
or (ii), that the Holder desires to effect a “cashless exercise” (a “Cashless
Exercise”) with respect to the Cashless Exercise Warrants, in which event the
Company shall issue to the Holder a number of shares of Common Stock with
respect to Cashless Exercise Warrants computed using the following formula (it
being understood that any portion of the Warrants being exercised on such date
that are not Cashless Exercise Warrants will not be affected by this
calculation):
 
X = (Y (A-B)) ÷ A
 
 
Where X =
the number of shares of Common Stock to be issued to the Holder in respect of
the Cashless Exercise Warrants
 
 
Y =
the number of shares of Common Stock purchasable under the Cashless Exercise
Warrants being exercised by the Holder (on the Exercise Date)







12

--------------------------------------------------------------------------------





A =
the applicable Cashless Exercise Current Market Price of one share of Common
Stock (on the Exercise Date)
 
 
B =
the applicable Exercise Price (as adjusted through and including the Exercise
Date).



The Company shall calculate and transmit to the Warrant Agent the number of
shares of Common Stock to be issued on such Cashless Exercise, and the Warrant
Agent shall have no obligation under this Agreement to calculate, confirm or
verify such amount.
3.8Cost Basis Information.


(a)In the event of a cash exercise, the Company hereby instructs the Warrant
Agent to record cost basis for newly issued shares at the time of such exercise
in accordance with instructions by the Company. If the Company does not provide
such cost basis information to the Warrant Agent, as outlined above, then the
Warrant Agent will treat those shares issued hereunder as uncovered securities
or the equivalent, and each holder of such shares will need to obtain such cost
basis information from the Company.


(b)In the event of a cashless exercise, the Company shall provide cost basis for
shares issued pursuant to a cashless exercise at the time the Company provides
the cashless exercise to the Warrant Agent pursuant to Section 3.7 hereof.


4.
Dissolution, Liquidation or Winding up.



Unless Section 5.1(g) applies, if, on or prior to the Expiration Date, the
Company (or any other Person controlling the Company) shall propose a voluntary
or involuntary dissolution, liquidation or winding up (a “Winding Up”) of the
affairs of the Company, the Company shall give written notice thereof to the
Warrant Agent and all Holders in the manner provided in Section 11.1(b) prior to
the date on which such transaction is expected to become effective or, if
earlier, the record date for such transaction. Such notice shall also specify
the date as of which the holders of record of the shares of Common Stock shall
be entitled to exchange their shares for securities, money or other property
deliverable upon such dissolution, liquidation or winding up, as the case may
be, on which date each Holder of Warrant Certificates shall receive the
securities, money or other property which such Holder would have been entitled
to receive had such Holder been the holder of record of the shares of Common
Stock into which the Warrants were exercisable immediately prior to such
dissolution, liquidation or winding up (net of the then applicable Exercise
Price) and the rights to exercise the Warrants shall terminate.
Unless Section 5.1(g) applies, in case of any such voluntary or involuntary
dissolution, liquidation or winding up of the Company, the Company shall deposit
with the Warrant Agent any funds or other property which the Holders are
entitled to receive pursuant to the above paragraph, together with a Company
Order as to the distribution thereof. After receipt of such deposit from the
Company and after receipt of surrendered Warrant Certificates evidencing
Warrants, and any such other necessary information as the Warrant Agent may
reasonably require, the Warrant Agent shall make payment in appropriate amount
to such Person or Persons as it may be directed in




13

--------------------------------------------------------------------------------





writing by the Holder surrendering such Warrant Certificate. The Warrant Agent
shall not be required to pay interest on any money deposited pursuant to the
provisions of this Section 4 except such as it shall agree with the Company to
pay thereon. Any moneys, securities or other property which at any time shall be
deposited by the Company or on its behalf with the Warrant Agent pursuant to
this Section 4 shall be, and are hereby, assigned, transferred and set over to
the Warrant Agent in accordance with Section 3.3 hereof; provided, that, moneys,
securities or other property need not be segregated from other funds, securities
or other property held by the Warrant Agent except to the extent required by
law.
5.
Adjustments.



5.1Adjustments. In order to prevent dilution of the rights granted under the
Warrants and to grant the Holders certain additional rights, the Exercise Price
shall be subject to adjustment from time to time only as specifically provided
in this Section 5.1 (the “Adjustment Events”) and the number of shares of Common
Stock obtainable upon exercise of Warrants shall be subject to adjustment from
time to time only as specifically provided in this Section 5.1.


(a)Subdivisions and Combinations. In the event the Company shall, at any time or
from time to time after the Original Issue Date while any Warrants remain
outstanding and unexpired in whole or in part, effect a subdivision (by any
stock split or otherwise) of the outstanding shares of Common Stock into a
greater number of shares of Common Stock (other than (x) a subdivision upon a
Transaction to which Section 5.1(g) applies or (y) a stock split effected by
means of a stock dividend or distribution to which Section 5.1(b) applies), then
and in each such event the Exercise Price in effect at the opening of business
on the day after the date upon which such subdivision becomes effective shall be
proportionately decreased. Conversely, if the Company shall, at any time or from
time to time after the Original Issue Date while any Warrants remain outstanding
and unexpired in whole or in part, effect a combination (by any reverse stock
split, combination, subdivision or otherwise) of the outstanding shares of
Common Stock into a smaller number of shares of Common Stock (other than a
combination upon a Transaction to which Section 5.1(g) applies), then and in
each such event the Exercise Price in effect at the opening of business on the
day after the date upon which such combination becomes effective shall be
proportionately increased. Any adjustment under this Section 5.1(a) shall become
effective immediately after the opening of business on the day after the date
upon which the subdivision or combination becomes effective.


(b)Common Stock Dividends. In the event the Company shall, at any time or from
time to time after the Original Issue Date while any Warrants remain outstanding
and unexpired in whole or in part, make or issue to the holders of its Common
Stock a dividend or distribution payable in, or otherwise make or issue a
dividend or other distribution on any class of its capital stock payable in,
shares of Common Stock (other than a dividend or distribution upon a Transaction
to which Section 5.1(g) applies), then and in each such event the Exercise Price
in effect at the opening of business on the day after the date for the
determination of the holders of shares of Common Stock entitled to receive such
dividend or distribution shall be decreased by multiplying such Exercise Price
by a fraction (not to be greater than 1):


(i)the numerator of which shall be the total number of shares of Common Stock
issued and outstanding at the close of business on such date for determination;
and






14

--------------------------------------------------------------------------------





(ii)the denominator of which shall be the total number of shares of Common Stock
issued and outstanding at the close of business on such date for determination
plus the number of shares of Common Stock issuable in payment of such dividend
or distribution.


Any adjustment under this Section 5.1(b) shall, subject to Section 5.1(e)(iv),
become effective immediately after the opening of business on the day after the
date for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution.
(c)Reclassifications. A reclassification of the Common Stock (other than any
such reclassification in connection with a merger or consolidation or sale to
which Section 5.1(g) applies) into shares of Common Stock and shares of any
other class of stock shall be deemed:


(i)a Special Dividend by the Company to the holders of its Common Stock of such
shares of such other class of stock for the purposes and within the meaning of
Section 5.1(d) (and the effective date of such reclassification shall be deemed
to be “the date for the determination of the holders of Common Stock entitled to
receive such dividend or distribution” for the purposes and within the meaning
of Section 5.1(d)); and


(ii)if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock for the purposes and within the meaning
of Section 5.1(a) (and the effective date of such reclassification shall be
deemed to be “the date upon which such subdivision becomes effective” or “the
date upon which such combination becomes effective,” as applicable, for the
purposes and within the meaning of Section 5.1(a)).


(d)Special Dividends. In the event the Company shall, at any time or from time
to time after the Original Issue Date while any Warrants remain outstanding and
unexpired in whole or in part, make or issue any dividend of cash or other
distribution of cash and/or property, whether in a spin-off transaction or
otherwise, to all holders of its Common Stock (other than any dividend or
distribution (i) upon a Transaction to which Section 5.1(g) applies or (ii) made
pursuant to a regular dividend policy of the Company as approved by the Board of
Directors) (a “Special Dividend”), then and in each such event, the Exercise
Price in effect immediately prior to the close of business on the date for the
determination of the holders of Common Stock entitled to receive such dividend
or distribution shall be decreased (to an amount not less than the lesser of the
par value of the Common Stock as of the date hereof and such par value as of
such date of determination) by an amount equal to (x) the amount of the cash
plus (y) the fair market value of any property comprising such Special Dividend
as determined as of such date by the Treasurer or Chief Financial Officer of the
Company in good faith as of the date of such Special Dividend, in each case, so
distributed to one share of Common Stock.


Any adjustment under this Section 5.1(d) shall, subject to Section 5.1(e)(v),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Stock entitled to
receive such Special Dividend.




15

--------------------------------------------------------------------------------





For purposes of clarity, if a declared Special Dividend would have reduced the
Exercise Price to an amount below the par value per share of the Common Stock,
the Exercise Price will be reduced to the par value per share of the Common
Stock and any remaining amount of cash of the Special Dividend that would have
resulted in a reduction of the Exercise Price below the par value per share of
the Common Stock shall be disregarded.
(e)Other Provisions Applicable to Adjustments. The following provisions shall be
applicable to the making of adjustments to the Exercise Price and the number of
shares of Common Stock into which each Warrant is exercisable under Section 5.1:


(i)Treasury Stock. The dividend or distribution of any issued shares of Common
Stock owned or held by or for the account of the Company shall be deemed a
dividend or distribution of shares of Common Stock for purposes of
Section 5.1(b). The Company shall not make or issue any dividend or distribution
on shares of Common Stock held in the treasury of the Company. For the purposes
of Section 5.1(b), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company.


(ii)When Adjustments Are to be Made. The adjustments required by Section 5.1(a),
Section 5.1(b), Section 5.1(c) and Section 5.1(d) shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except that no
adjustment of the Exercise Price that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made increases or decreases the Exercise Price immediately prior to
the making of such adjustment by at least 1%. Any adjustment representing a
change of less than such minimum amount (except as aforesaid) shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by Section 5.1(a), Section 5.1(b), Section 5.1(c) and Section 5.1(d)
and not previously made, would result in such minimum adjustment.


(iii)Fractional Interests. In computing adjustments under Section 5.1,
fractional interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.


(iv)Deferral of Issuance Upon Exercise. In any case in which Section 5.1(b)
shall require that a decrease in the Exercise Price be made effective prior to
the occurrence of a specified event and any Warrant is exercised after the time
at which the adjustment became effective but prior to the occurrence of such
specified event and, in connection therewith, Section 5.1(f) shall require a
corresponding increase in the number of shares of Common Stock into which each
Warrant is exercisable, the Company may elect to defer, with written notice to
the Warrant Agent (but not in any event later than the Expiration Date or the
closing date of the applicable Sale Transaction) until the occurrence of such
specified event (A) the issuance to the Holder of the Warrant Certificate
evidencing such Warrant (or other Person entitled thereto) of, and the
registration of such Holder (or other Person) as the record holder of, the
Common Stock over and above the Common Stock issuable upon such exercise on the
basis of the number of shares of Common Stock obtainable upon exercise of such
Warrant immediately prior to such adjustment and to




16

--------------------------------------------------------------------------------





require payment in respect of such number of shares the issuance of which is not
deferred on the basis of the Exercise Price in effect immediately prior to such
adjustment and (B) the corresponding reduction in the Exercise Price; provided,
however, that the Company shall deliver to such Holder or other Person a due
bill or other appropriate instrument that meet any applicable requirements of
the principal national securities exchange or other market on which the Common
Stock is then traded and evidences the right of such Holder or other Person to
receive, and to become the record holder of, such additional shares of Common
Stock, upon the occurrence of such specified event requiring such adjustment
(without payment of any additional Exercise Price in respect of such additional
shares).


(v)Deferral of Reduction in Exercise Price. In any case in which Section 5.1(d)
shall require that a decrease in the Exercise Price be made effective prior to
the occurrence of a specified event and any Warrant is exercised after the time
at which the adjustment became effective but prior to the occurrence of such
specified event, the Company may elect to defer, with written notice to the
Warrant Agent (but not in any event later than the Expiration Date or the
closing date of the applicable Sale Transaction) until the occurrence of such
specified event the corresponding reduction in the Exercise Price; provided,
however, that the Company shall deliver to the Holder of the Warrant Certificate
evidencing such Warrant an appropriate instrument that evidences the right of
such Holder to receive from the Company, upon the occurrence of such specified
event requiring such adjustment, a cash refund equal to the difference between
(x) the Exercise Price paid to the Company on the Exercise Date and (y) the
Exercise Price as so reduced as a result of such adjustment pursuant to Section
5.1(d).


(f)Adjustment to Shares Obtainable Upon Exercise. Whenever the Exercise Price is
adjusted as provided in this Section 5.1 (other than Section 5.1(d) in the case
of a Special Dividend), the number of shares of Common Stock into which a
Warrant is exercisable shall simultaneously be adjusted by multiplying such
number of shares of Common Stock into which a Warrant is exercisable immediately
prior to such adjustment by a fraction, the numerator of which shall be the
Exercise Price immediately prior to such adjustment, and the denominator of
which shall be the Exercise Price immediately thereafter.


(g)Changes in Common Stock. In case at any time or from time to time after the
Original Issue Date while any Warrants remain outstanding and unexpired in whole
or in part, the Company shall be a party to or shall otherwise engage in any
transaction or series of related transactions constituting: (1) a merger of the
Company into, a direct or indirect sale of all of the Company’s equity to, or a
consolidation of the Company with, any other Person in which the previously
outstanding shares of Common Stock shall be (either directly or upon subsequent
liquidation) cancelled, reclassified or converted or changed into or exchanged
for securities or other property (including cash) or any combination of the
foregoing, or a sale of all or substantially all of the assets of the Company
and its Subsidiaries (taken as a whole) (a “Non-Surviving Transaction”), or (2)
any merger of another Person into the Company in which the previously
outstanding shares of Common Stock shall be cancelled, reclassified or converted
or changed into or exchanged for securities of the Company or other property
(including cash) or any combination of the foregoing (a “Surviving Transaction”;
any Non-Surviving Transaction or Surviving Transaction being herein called a
“Transaction”) then:








17

--------------------------------------------------------------------------------





(i)if such Transaction is a Redomestication Transaction, as a condition to the
consummation of such Redomestication Transaction, the Company shall cause such
other Person to execute and deliver to the Warrant Agent a written instrument
providing that:


(A)so long as any Warrant remains outstanding in whole or in part (including
after giving effect to the changes specified under clause (B) below), such
Warrant, upon the exercise thereof at any time on or after the consummation of
such Redomestication Transaction, shall be exercisable (on such terms and
subject to such conditions as shall be as nearly equivalent as may be
practicable to the provisions set forth in this Agreement) into, in lieu of the
Common Stock issuable upon such exercise prior to such consummation, only the
securities (“Substituted Securities”) that would have been receivable upon such
Redomestication Transaction by a holder of the number of shares of Common Stock
into which such Warrant was exercisable immediately prior to such
Redomestication Transaction assuming, in the case of any such Redomestication
Transaction, if (as a result of rights of election or otherwise) the kind or
amount of securities, cash and other property receivable upon such
Redomestication Transaction is not the same for each share of Common Stock held
immediately prior to such Redomestication Transaction, such holder of Common
Stock is a Person (“Qualifying Person”) that is neither (I) an employee of the
Company or of any Subsidiary thereof nor (II) a Person with which the Company
consolidated or into which the Company merged or which merged into the Company
or to which such sale or transfer was made, as the case may be (“Constituent
Person”), or an Affiliate of a Constituent Person; and


(B)the rights and obligations of such other Person and the Holders in respect of
Substituted Securities shall be substantially unchanged to be as nearly
equivalent as may be practicable to the rights and obligations of the Company
and Holders in respect of Common Stock hereunder as set forth in Section 3.1
hereof;


(ii)with respect to any Redomestication Transaction, such written instrument
under clause (i) above shall provide for adjustments which, for events
subsequent to the effective date of such written instrument shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The above provisions of this Section 5.1(g) shall similarly apply to
successive Transactions; or


(iii)if such Transaction is a Sale Transaction, then, at the effective time of
the consummation of such Sale Transaction any Warrants not exercised prior to
the closing of such Sale Transaction shall automatically terminate and become
void and shall be cancelled for no further consideration.


(h)Compliance with Governmental Requirements. Before taking any action that
would cause an adjustment reducing the Exercise Price below the then par value
of any of the shares of Common Stock into which the Warrants are exercisable,
the Company will take any corporate action that may be necessary in order that
the Company may validly and legally issue fully paid and non-assessable shares
of such Common Stock at such adjusted Exercise Price.






18

--------------------------------------------------------------------------------





(i)Optional Tax Adjustment. The Company may at its option, at any time during
the term of the Warrants, increase the number of shares of Common Stock into
which each Warrant is exercisable, or decrease the Exercise Price, in addition
to those changes required by Section 5.1(a), Section 5.1(b), Section 5.1(c) and
Section 5.1(d), as deemed advisable by the Board of Directors of the Company, in
order that any event treated for Federal income tax purposes as a dividend of
stock or stock rights shall not be taxable to the recipients.


(j)Warrants Deemed Exercisable. For purposes solely of this Section 5, the
number of shares of Common Stock which the holder of any Warrant would have been
entitled to receive had such Warrant been exercised in full at any time or into
which any Warrant was exercisable at any time shall be determined assuming such
Warrant was exercisable in full at such time.


(k)Notice of Adjustment. Upon the occurrence of each adjustment of the Exercise
Price or the number of shares of Common Stock into which a Warrant is
exercisable pursuant to this Section 5.1, the Company at its expense shall
promptly:


(i)compute such adjustment in accordance with the terms hereof;


(ii)after such adjustment becomes effective, deliver to all Holders, in
accordance with Section 11.1(b) and Section 11.2 (including by means of a
current report on Form 8-K), a notice setting forth such adjustment and showing
in detail the facts upon which such adjustment is based; and


(iii)deliver to the Warrant Agent a certificate of the Chief Financial Officer
of the Company setting forth the Exercise Price and the number of shares of
Common Stock into which each Warrant is exercisable after such adjustment and
setting forth a brief statement of the facts requiring such adjustment and the
computation by which such adjustment was made (including a description of the
basis on which the Current Market Price of the Common Stock). As provided in
Section 10, the Warrant Agent shall be entitled to rely on such certificate and
shall be under no duty or responsibility with respect to any such certificate,
except to exhibit the same from time to time to any Holder desiring an
inspection thereof during reasonable business hours. The Company hereby agrees
that it will provide the Warrant Agent with reasonable notice of any Adjustment
Event set forth in this Section 5.1. The Company further agrees that it will
provide to the Warrant Agent with any new or amended exercise terms. The Warrant
Agent shall have no obligation under any Section of this Agreement to determine
whether an Adjustment Event has occurred or to calculate any of the adjustments
set forth herein.


(l)Statement on Warrant Certificates. Irrespective of any adjustment in the
Exercise Price or amount or kind of shares into which the Warrants are
exercisable, Warrant Certificates theretofore or thereafter issued may continue
to express the same Exercise Price initially applicable or amount or kind of
shares initially issuable upon exercise of the Warrants evidenced thereby
pursuant to this Agreement.


5.2Fractional Interest. The Company shall not be required upon the exercise of
any Warrant (including, without limitation, under Section 3.7) to issue any
fractional shares of




19

--------------------------------------------------------------------------------





Common Stock, but may, in lieu of issuing any fractional shares of Common Stock
make an adjustment therefore in cash on the basis of the Current Market Price
per share of Common Stock on the date of such exercise. If Warrant Certificates
evidencing more than one Warrant shall be presented for exercise at the same
time by the same Holder, the number of full shares of Common Stock which shall
be issuable upon such exercise thereof shall be computed on the basis of the
aggregate number of Warrants so to be exercised. The Holders, by their
acceptance of the Warrant Certificates, expressly waive their right to receive
any fraction of a share of Common Stock or a stock certificate representing a
fraction of a share of Common Stock if such amount of cash is paid in lieu
thereof. If the Company shall decide that cash will be provided instead of
fractional shares, then the Company shall inform the Warrant Agent of the amount
to be paid upon the fractional exercise of the Warrant. Further, if the Company
shall decide that cash will be provided instead of fractional shares, then the
Company shall provide an initial funding of one thousand dollars ($1000) for the
purpose of issuing cash in lieu of fractional shares. From time to time
thereafter, Broadridge may request additional funding to cover fractional
payments. Broadridge shall have no obligation to make fractional payments unless
the Company shall have provided the necessary funds to pay in full all amounts
due and payable with respect thereto.


5.3No Other Adjustments. Except in accordance with Section 5.1, the applicable
Exercise Price and the number of shares of Common Stock obtainable upon exercise
of any Warrant will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing, including, without limitation


(i)upon the issuance of any other securities by the Company on or after the
Original Issue Date, whether or not contemplated by the Plan, or upon the
issuance of shares of Common Stock upon the exercise of any such securities;


(ii)upon the issuance of any shares of Common Stock or other securities or any
payments pursuant to any management or other equity incentive plan of the
Company;


(iii)upon the issuance of any shares of Common Stock pursuant to the exercise of
the Warrants; or


(iv)upon the issuance of any shares of Common Stock or other securities of the
Company in connection with a business acquisition transaction.


6.
Loss or Mutilation.



If (a) any mutilated, lost, stolen or destroyed Warrant Certificate is
surrendered to the Warrant Agent or (b) both (i) there shall be delivered to the
Company and the Warrant Agent (A) a claim by a Holder as to the destruction,
loss or wrongful taking of any Warrant Certificate of such Holder and a request
thereby for a new replacement Warrant Certificate, and (B) such open penalty
surety bond and/or indemnity bond as may be required by them to save each of
them and any agent of either of them harmless and (ii) such other reasonable
requirements as may be imposed by the Company or Warrant Agent as permitted by
Section 8‑405 of the Uniform Commercial Code have been satisfied, then, in the
absence of notice to the Company or the Warrant Agent that such Warrant
Certificate has been acquired by a “protected purchaser” within the




20

--------------------------------------------------------------------------------





meaning of Section 8-405 of the Uniform Commercial Code or bona fide purchaser,
and (iii) at the Company’s or the Warrant Agent’s request, reimbursement to the
Company and the Warrant Agent of all reasonable expenses incidental thereto, the
Company shall execute and upon its written request the Warrant Agent shall
countersign and deliver to the registered Holder of the lost, wrongfully taken,
destroyed or mutilated Warrant Certificate, in exchange therefore or in lieu
thereof, a new Warrant Certificate of the same tenor and for a like aggregate
number of Warrants. At the written request of such registered Holder, the new
Warrant Certificate so issued shall be retained by the Warrant Agent as having
been surrendered for exercise, in lieu of delivery thereof to such Holder, and
shall be deemed for purposes of Section 3.2(c)(II) to have been surrendered for
exercise on the date the conditions specified in clauses (A) or (B) of the
preceding sentence were first satisfied. The Warrant Agent may, at its option,
issue replacement Warrants for mutilated certificates upon presentation thereof
without such indemnity.
Upon the issuance of any new Warrant Certificate under this Section 6, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the reasonable and documented fees and expenses of the Warrant Agent
and of counsel to the Company) in connection therewith.
Every new Warrant Certificate executed and delivered pursuant to this Section 6
in lieu of any lost, wrongfully taken or destroyed Warrant Certificate shall
constitute an additional contractual obligation of the Company, whether or not
the allegedly lost, wrongfully taken or destroyed Warrant Certificate shall be
at any time enforceable by anyone, and shall be entitled to the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly executed and delivered hereunder.
The provisions of this Section 6 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of
mutilated, lost, wrongfully taken, or destroyed Warrant Certificates.
7.
Reservation and Authorization of Common Stock.



The Company covenants that, for the duration of the Exercise Period, the Company
will at all times reserve and keep available, from its authorized and unissued
Common Stock solely for issuance and delivery upon the exercise of the Warrants
and free of preemptive rights, such number of shares of Common Stock and other
securities, cash or property as from time to time shall be issuable upon the
exercise in full of all outstanding Warrants for cash. The Company further
covenants that it shall, from time to time, take all steps necessary to increase
the authorized number of shares of its Common Stock if at any time the
authorized number of shares of Common Stock remaining unissued would otherwise
be insufficient to allow delivery of all the shares of Common Stock then
deliverable upon the exercise in full of all outstanding Warrants. The Company
covenants that all shares of Common Stock issuable upon exercise of the Warrants
will, upon issuance, be duly and validly issued, fully paid and nonassessable
and will be free of restrictions on transfer and will be free from all taxes,
liens and charges in respect of the issue thereof (other than taxes in respect
of any transfer occurring contemporaneously or otherwise specified herein or in
connection with a Cashless Exercise). The Company shall take all such actions as
may be necessary to ensure that all such shares of Common Stock may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any U.S. national securities




21

--------------------------------------------------------------------------------





exchange upon which shares of Common Stock may be listed (except for official
notice of issuance which shall be immediately delivered by the Company upon each
such issuance). The Company covenants that all shares of Common Stock will, at
all times that Warrants are exercisable, be duly approved for listing subject to
official notice of issuance on each securities exchange, if any, on which the
Common Stock is then listed. The Company covenants that the stock certificates
issued to evidence any shares of Common Stock issued upon exercise of Warrants,
if any, will comply with the Delaware General Corporation Law and any other
applicable law.
8.
Warrant Transfer Books.



The Warrant Agent will maintain an office or offices (the “Corporate Agency
Office”) in the United States of America, where Warrant Certificates may be
surrendered for registration of transfer or exchange and where Warrant
Certificates may be surrendered for exercise of Warrants evidenced thereby,
which office is 51 Mercedes Way, Edgewood, NY 11717 on the Original Issue Date.
The Warrant Agent will give prompt written notice to all Holders of Warrant
Certificates of any change in the location of such office.
The Warrant Certificates evidencing the Warrants shall be issued in registered
form only. The Company shall cause to be kept at the office or offices of the
Warrant Agent designated for such purpose a warrant register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Warrant Agent
may prescribe and such regulations as may be prescribed by law, the Company
shall provide for the registration of Warrant Certificates and of transfers or
exchanges of Warrant Certificates as herein provided.
Upon surrender for registration of transfer of any Warrant Certificate at the
Corporate Agency Office, the Company shall execute, and the Warrant Agent shall
countersign and deliver, in the name of the designated transferee or
transferees, one or more new Warrant Certificates evidencing a like aggregate
number of Warrants.
At the option of the Holder, Warrant Certificates may be exchanged at the office
or offices of the Warrant Agent upon payment of the charges hereinafter provided
for other Warrant Certificates evidencing a like aggregate number of Warrants.
Whenever any Warrant Certificates are so surrendered for exchange, the Company
shall execute, and the Warrant Agent shall countersign and deliver, the Warrant
Certificates of the same tenor and evidencing the same number of Warrants as
evidenced by the Warrant Certificates surrendered by the Holder making the
exchange.
All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.
Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be: (i) duly endorsed
and containing a signature guarantee from an eligible guarantor institution
participating in a signature guarantee program approved by the Securities
Transfer Association, or (ii) be accompanied by a written instrument of transfer
in form satisfactory to the Company and the Warrant Agent, duly executed by the
Holder




22

--------------------------------------------------------------------------------





thereof or his attorney duly authorized in writing, also containing a signature
guarantee from an eligible guarantor institution participating in a signature
guarantee program approved by the Securities Transfer Association. Further, to
effect such transfer or exchange, all other necessary information or
documentation shall be provided as the Warrant Agent may reasonably request.
No service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.
The Warrant Agent shall, upon request of the Company from time to time, deliver
to the Company such reports of registered ownership of the Warrants and such
records of transactions with respect to the Warrants and the shares of Common
Stock as the Company may reasonably request. The Warrant Agent shall, upon
reasonable advance notice, also make available to the Company for inspection by
the Company’s agents or employees, from time to time as the Company may
reasonably request, such original books of accounts and records maintained by
the Warrant Agent in connection with the issuance and exercise of Warrants
hereunder, such inspections to occur at the Corporate Agency Office during
normal business hours.
The Warrant Agent shall keep copies of this Agreement and any notices given to
Holders hereunder available for inspection, upon reasonable advance notice, by
the Holders during normal business hours at the Corporate Agency Office. The
Company shall supply the Warrant Agent from time to time with such numbers of
copies of this Agreement as the Warrant Agent may request.
9.
Warrant Holders.



9.1No Voting or Dividend Rights.


(a)No Holder of a Warrant Certificate evidencing any Warrant shall have or
exercise any rights by virtue hereof as a holder of Common Stock of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions as a holder of Common Stock or to receive notice of, or attend,
meetings or any other proceedings of the holders of Common Stock.


(b)The consent of any Holder of a Warrant Certificate shall not be required with
respect to any action or proceeding of the Company.


(c)Except as provided in Section 4, no Holder of a Warrant Certificate, by
reason of the ownership or possession of a Warrant or the Warrant Certificate
representing the same, shall have any right to receive any cash dividends, stock
dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Stock prior to, or for
which the relevant record date preceded, the date of the exercise of such
Warrant.


(d)No Holder of a Warrant Certificate shall have any right not expressly
conferred hereunder or under, or by applicable law with respect to, the Warrant
Certificate held by such Holder.








23

--------------------------------------------------------------------------------





9.2Rights of Action. All rights of action against the Company in respect of this
Agreement, except rights of action vested in the Warrant Agent, are vested in
the Holders of the Warrant Certificates, and any Holder of any Warrant
Certificate, without the consent of the Warrant Agent or the Holder of any other
Warrant Certificate, may, in such Holder’s own behalf and for such Holder’s own
benefit, enforce and may institute and maintain any suit, action or proceeding
against the Company suitable to enforce, or otherwise in respect of, such
Holder’s right to exercise such Holder’s Warrants in the manner provided in this
Agreement.


9.3Treatment of Holders of Warrant Certificates. Every Holder, by virtue of
accepting a Warrant Certificate, consents and agrees with the Company, with the
Warrant Agent and with every subsequent holder of such Warrant Certificate that,
prior to due presentment of such Warrant Certificate for registration of
transfer, the Company and the Warrant Agent may treat the Person in whose name
the Warrant Certificate is registered as the owner thereof for all purposes and
as the Person entitled to exercise the rights granted under the Warrants, and
neither the Company, the Warrant Agent nor any agent thereof shall be affected
by any notice to the contrary.


10.
Concerning the Warrant Agent. Sections 10.1(d), 10.2, 10.3, 10.4, 10.5, 10.6 and
10.8 shall survive the expiration of the Warrants and the termination of this
Agreement and the resignation, replacement or removal of the Warrant Agent.



10.1Rights and Duties of the Warrant Agent.


(a)    The Company hereby appoints the Warrant Agent to act as agent of the
Company as set forth in this Agreement. The Warrant Agent hereby accepts the
appointment as agent of the Company and agrees to perform that agency upon the
terms and conditions set forth in this Agreement and in the Warrant Certificates
or as the Company and the Warrant Agent may hereafter agree, by all of which the
Company and the Holders of Warrant Certificates, by their acceptance thereof,
shall be bound; provided, however, that the terms and conditions contained in
the Warrant Certificates are subject to and governed by this Agreement or any
other terms and conditions hereafter agreed to by the Company and the Warrant
Agent. The Warrant Agent shall act solely as agent of the Company hereunder and
does not assume any obligation or relationship of agency or trust for or with
any of the Holders or any beneficial owners of Warrants.
(b)     The Warrant Agent shall not, by countersigning Warrant Certificates or
by any other act hereunder, be deemed to make any representations as to validity
or authorization of (i) the Warrants or the Warrant Certificates (except as to
its countersignature thereon), (ii) any securities or other property delivered
upon exercise of any Warrant, (iii) the accuracy of the computation of the
number or kind or amount of stock or other securities or other property
deliverable upon exercise of any Warrant, (iv) the correctness of any of the
representations of the Company made in such certificates that the Warrant Agent
receives; or (v) any of the statements of act or recitals contained in this
Warrant Agreement. The Warrant Agent shall not at any time have any duty to
calculate or determine whether any facts exist that may require any adjustments
pursuant to Section 5 hereof with respect to the kind and amount of shares or
other securities or any property issuable to Holders upon the exercise of
Warrants required from time to time. The Warrant Agent shall have no duty or
responsibility to determine the accuracy or correctness of such




24

--------------------------------------------------------------------------------





calculation or with respect to the methods employed in making the same. The
Warrant Agent shall not be accountable with respect to the validity or value (or
the kind or amount) of any shares of Common Stock or of any securities or
property which may at any time be issued or delivered upon the exercise of any
Warrant or upon any adjustment pursuant to Section 5 hereof, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible
for any failure of the Company to make any cash payment or to issue, transfer or
deliver any shares of Common Stock or stock certificates or other securities or
property upon the surrender of any Warrant Certificate for the purpose of
exercise or upon any adjustment pursuant to Section 5 hereof or to comply with
any of the covenants of the Company contained in Section 5 hereof. The Company
shall perform, execute, acknowledge and deliver or cause to be performed,
executed, acknowledged and delivered all such further acts, instruments and
assurances as may reasonably be required by the Warrant Agent in order to enable
it to carry out or perform its duties under this Agreement.
(c)     The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Warrant Agreement or in the
Warrant Certificates (except its countersignature thereof) or be required to
verify the same, and all such statements and recitals are and shall be deemed to
have been made by the Company only.
(d)The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any holder of Warrants with respect to
any action or default by the Company, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or to make any demand upon the Company.


(e)The Warrant Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorney or agents, and the Warrant Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorney or agents or
for any loss to the Company resulting from any such act, default, neglect or
misconduct, absent gross negligence, willful misconduct, fraud or bad faith
(each as determined by a final judgment of a court of competent jurisdiction) in
the selection and continued employment thereof, provided, however, that the
selection and the continued employment of any such attorney, agent or employee
was not a result of gross negligence, willful misconduct, fraud or bad faith
(each as determined by a final judgment of a court of competent jurisdiction).


(f)The Warrant Agent may rely on and shall be held harmless and protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it absent gross negligence, willful misconduct, fraud or
bad faith (each as determined by a final judgment of a court of competent
jurisdiction). in reliance upon any certificate, statement, instrument, opinion,
notice, letter, facsimile transmission, telegram or other document, or any
security delivered to it, and believed by it to be genuine and to have been made
or signed by the proper party or parties, or upon any written or oral
instructions or statements from the Company with respect to any matter relating
to its acting as Warrant Agent hereunder.






25

--------------------------------------------------------------------------------





(g)The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.


(h) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Warrant Agreement, including without
limitation obligations under applicable regulation or law.


(i)The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Warrant
Agreement or for the application by the Company of the proceeds of the issue and
sale, or exercise, of the Warrants.


(j)The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof (and no
duties or obligations shall be inferred or implied). The Warrant Agent shall not
assume any obligations or relationship of agency or trust with any of the owners
or holders of the Warrants.


(k)The Warrant Agent may rely on and be fully authorized and protected in acting
or failing to act upon (i) any guaranty of signature by an “eligible guarantor
institution” that is a member or participant in the Securities Transfer Agents
Medallion Program or other comparable “signature guarantee program” or insurance
program in addition to, or in substitution for, the foregoing; or (ii) any law,
act, regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.


(l)In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Company, the
holder of any Warrant Certificate or any other Person or entity for refraining
from taking such action, unless the Warrant Agent receives written instructions
signed by the Company which eliminates such ambiguity or uncertainty to the
satisfaction of Warrant Agent.


(m)Whenever in the performance of its duties under this Agreement, the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a statement signed by the Chairman of the Board of Directors, the Chief
Executive Officer, the President, a Vice President, the Chief Financial Officer
or the Secretary of the Company and delivered to the Warrant Agent. The Warrant
Agent may rely upon such statement, and will be held harmless for such reliance,
and shall not be held liable in connection with any delay in receiving such
statement.


10.2Limitation of Liability.








26

--------------------------------------------------------------------------------





(a)The Warrant Agent shall be liable hereunder only for its own gross
negligence, willful misconduct, fraud or bad faith (each as determined by a
final judgment of a court of competent jurisdiction). Notwithstanding anything
contained herein to the contrary, the Warrant Agent’s aggregate liability during
any term of this Agreement with respect to, arising from, or arising in
connection with this Agreement, or from all services provided or omitted to be
provided under this Agreement, whether in contract, or in tort, or otherwise, is
limited to, and shall not exceed, the amounts paid hereunder by the Company to
Warrant Agent as fees and charges, but not including reimbursable expenses,
during the twenty four (24) months immediately preceding the event for which
recovery from Warrant Agent is being sought. Neither party to this Agreement
shall be liable to the other party for any consequential, indirect, special or
incidental damages under any provisions of this Agreement or for any
consequential, indirect, punitive, special or incidental damages arising out of
any act or failure to act hereunder even if that party has been advised of or
has foreseen the possibility of such damages.


(b)Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant. The Warrant Agent shall not be responsible for any breach by the
Company of any covenant or condition contained in this Agreement or in any
Warrant. The Warrant Agent shall not be responsible to make any adjustments
required under the provisions of Section 5 hereof or responsible for the manner,
method, or amount of any such adjustment or the ascertaining of the existence of
facts that would require any such adjustment; nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any shares of Common Stock to be issued pursuant to this
Agreement or any Warrant or as to whether any shares of Common Stock shall, when
issued, be valid and fully paid and non-assessable.


10.3Indemnification.


(a)The Company covenants and agrees to indemnify and to hold the Warrant Agent
harmless against any costs, expenses (including reasonable and documented fees
of its legal counsel), losses or damages, which may be paid, incurred or
suffered by or to which it may become subject, arising from or out of, directly
or indirectly, any claims or liability resulting from its actions as Warrant
Agent pursuant hereto; provided, that such covenant and agreement does not
extend to, and the Warrant Agent shall not be indemnified with respect to, such
costs, expenses, losses and damages incurred or suffered by the Warrant Agent as
a result of, or arising out of, its gross negligence, bad faith, or willful
misconduct.


(b)Instructions. From time to time, the Company may provide the Warrant Agent
with instructions, by Company Order or otherwise, concerning the services
performed by the Warrant Agent hereunder. In addition, at any time the Warrant
Agent may apply to any officer of Company for instruction, and may consult with
legal counsel for the Warrant Agent or the Company with respect to any matter
arising in connection with the services to be performed by the Warrant Agent
under this Warrant Agreement. Warrant Agent and its agents and subcontractors
shall not be liable and shall be indemnified by Company for any action taken,
suffered or omitted to be taken by Warrant Agent in reliance upon any Company
instructions or upon the advice or opinion of such counsel.








27

--------------------------------------------------------------------------------





10.4Right to Consult Counsel. The Warrant Agent may at any time consult with
legal counsel satisfactory to it (who may be legal counsel for the Company), and
the Warrant Agent shall incur no liability or responsibility to the Company or
to any Holder for any action taken, suffered or omitted by it absent gross
negligence, willful misconduct, fraud or bad faith (each as determined by a
final judgment of a court of competent jurisdiction) in accordance with the
opinion or advice of such counsel.


10.5Compensation and Reimbursement. The Company agrees to pay to the Warrant
Agent from time to time reasonable compensation for all fees and expenses
relating to its services hereunder as the Company and the Warrant Agent may
agree from time to time and to reimburse the Warrant Agent for reasonable
expenses and disbursements, including reasonable counsel fees incurred in
connection with the execution and administration of this Agreement.


10.6Warrant Agent May Hold Company Securities. The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or become
pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Warrant
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity. Nothing herein
shall preclude the Warrant Agent or any Countersigning Agent from acting in any
other capacity for the Company or for any other legal entity.


10.7Resignation and Removal; Appointment of Successor.


(a)The Warrant Agent may resign its duties and be discharged from all further
duties and liability hereunder (except liability arising as a result of the
Warrant Agent’s own gross negligence or willful misconduct) after giving 30
days’ prior written notice to the Company. The Company may remove the Warrant
Agent upon 30 days’ written notice, and the Warrant Agent shall thereupon in
like manner be discharged from all further duties and liabilities hereunder,
except as aforesaid. The Warrant Agent shall, at the expense of the Company,
cause notice to be given in accordance with Section 11.1(b) to the Company of
said notice of resignation or notice of removal, as the case may be. Upon such
resignation or removal, the Company shall appoint in writing a new Warrant
Agent. If the Company shall fail to make such appointment within a period of 30
calendar days after it has been notified in writing of such resignation by the
resigning Warrant Agent or after such removal, then the Holder of any Warrant
Certificate may apply to any court of competent jurisdiction for the appointment
of a new Warrant Agent. The new Warrant Agent shall be vested with the same
powers, rights, duties and responsibilities as if it had been originally named
herein as the Warrant Agent, without any further assurance, conveyance, act or
deed; but if for any reason it shall be reasonably necessary or expedient to
execute and deliver any further assurance, conveyance, act or deed, the same
shall be done at the reasonable expense of the Company and shall be legally and
validly executed and delivered by the resigning or removed Warrant Agent. Not
later than the effective date of any such appointment, the Company shall file
notice thereof with the resigning or removed Warrant Agent. Failure to give any
notice provided for in this Section 10.7(a), however, or any defect therein,
shall not affect the legality or validity of the resignation of the Warrant
Agent or the appointment of a new Warrant Agent as the case may be.






28

--------------------------------------------------------------------------------





(b)Any Person into which the Warrant Agent or any new Warrant Agent may be
merged, or any Person resulting from any consolidation to which the Warrant
Agent or any new Warrant Agent shall be a party, shall be a successor Warrant
Agent under this Agreement without any further act. Any such successor Warrant
Agent shall promptly cause notice of its succession as Warrant Agent to be given
in accordance with Section 11.1(b) to each Holder of a Warrant Certificate at
such Holder’s last address as shown on the Warrant Register.


10.8Appointment of Countersigning Agent.


(a)The Warrant Agent may appoint a Countersigning Agent or Agents which shall be
authorized to act on behalf of the Warrant Agent to countersign Warrant
Certificates issued upon original issue and upon exchange, registration of
transfer or pursuant to Section 6, and Warrant Certificates so countersigned
shall be entitled to the benefits of this Agreement equally and proportionately
with any and all other Warrant Certificates duly executed and delivered
hereunder. Wherever reference is made in this Agreement to the countersignature
and delivery of Warrant Certificates by the Warrant Agent or to Warrant
Certificates countersigned by the Warrant Agent, such reference shall be deemed
to include countersignature and delivery on behalf of the Warrant Agent by a
Countersigning Agent and Warrant Certificates countersigned by a Countersigning
Agent.


(b)Any Person into which a Countersigning Agent may be merged or any corporation
resulting from any consolidation to which such Countersigning Agent shall be a
party, shall be a successor Countersigning Agent without any further act;
provided, that, such corporation would be eligible for appointment as a new
Countersigning Agent under the provisions of Section 10.8(a), without the
execution or filing of any paper or any further act on the part of the Warrant
Agent or the Countersigning Agent. Any such successor Countersigning Agent shall
promptly cause notice of its succession as Countersigning Agent to be given in
accordance with Section 11.1(b) to each Holder of a Warrant Certificate at such
Holder’s last address as shown on the Warrant Register.


(c)A Countersigning Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Warrant Agent and to the Company. The Warrant
Agent may at any time terminate the agency of a Countersigning Agent by giving
30 days’ prior written notice thereof to such Countersigning Agent and to the
Company.


(d)The Warrant Agent agrees to pay to each Countersigning Agent from time to
time reasonable compensation for its services under this Section 10.8 and the
Warrant Agent shall be entitled to be reimbursed for such payments, subject to
the provisions of Section 10.5.


(e)Any Countersigning Agent shall have the same rights and immunities as those
of the Warrant Agent set forth Section 10 and this Agreement.








29

--------------------------------------------------------------------------------





11.Notices.


11.1Notices Generally.


(a)Any request, notice, direction, authorization, consent, waiver, demand or
other communication permitted or authorized by this Agreement to be made upon,
given or furnished to or filed with the Company or the Warrant Agent by the
other party hereto or by any Holder shall be sufficient for every purpose
hereunder if in writing (including telecopy or electronic communication) and
telecopied, sent via electronic means trackable or first-class mail or delivered
by hand (including by courier service) as follows:


if to the Company, to:
Denbury Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: Jim Matthews
Facsimile:    (972) 673-2300
Email: jim.matthews@denbury.com


with a copy which shall not constitute notice to:
Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, Texas 77002
Attention:    Julian J. Seiguer; Michael W. Rigdon
Facsimile:    (713) 836-3601


if to the Warrant Agent, to:
Broadridge Corporate Issuer Solutions, Inc.
51 Mercedes Way
Edgewood, NY 11717
Attention:     Corporate Actions Department


With a copy (which shall not constitute notice) to:


Broadridge Financial Solutions, Inc.
2 Gateway Center
Newark, New Jersey 07102
and a copy via email to:
legalnotices@broadridge.com
in each case, Attention: General Counsel
or, in either case, such other address as shall have been set forth in a notice
delivered in accordance with this Section 11.1(a).




30

--------------------------------------------------------------------------------





All such communications shall be effective when sent.
For effective delivery under this Section 11, any Person that telecopies or
sends by electronic means any communication hereunder to any Person shall, on
the same date as such telecopy or electronic copy is transmitted, also send, by
trackable or first class mail, postage prepaid and addressed to such Person as
specified above, an original or copy of the communication so transmitted.
(b)Where this Agreement provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if (i)
in writing and mailed, by trackable or first-class mail, to each Holder affected
by such event, at the address of such Holder as it appears in the Warrant
Register or (ii) sent by electronic means with an original or copy of the
communication so transmitted sent (on the same date as such electronic copy is
transmitted), by trackable or first class mail, postage prepaid and addressed to
such Person as specified above. In any case where notice to Holders is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders. Where this Agreement provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice.


In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made by a method approved by the Warrant Agent as one
which would be most reliable under the circumstances for successfully delivering
the notice to the addressees shall constitute a sufficient notification for
every purpose hereunder.
Where this Agreement provides for notice of any event to a Holder of a Global
Warrant Certificate, such notice shall be sufficiently given if given to the
Depositary (or its designee), pursuant to its Applicable Procedures, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice.
11.2Required Notices to Holders. In the event the Company shall:


(a)take any action that would result in an adjustment to the Exercise Price
and/or the number of shares of Common Stock issuable upon exercise of a Warrant
pursuant to Section 5.1 or


(b)consummate any Transaction (each of (a) or (b), an “Action”);


then, in each such case, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such Action, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b) hereof, a written notice of such Action, including, in the case
of an action pursuant to Section 11.2(a), the information required under
Section 5.1(k)(ii) Such notice shall be given promptly after taking such Action.
If at any time the Company shall cancel any of the Actions for which notice has
been given under this Section 11.2 prior to the consummation thereof, the
Company shall give each Holder




31

--------------------------------------------------------------------------------





prompt notice of such cancellation in accordance with Section 11.1(b), unless
the Company has made a filing with the Commission, including pursuant to a
current report on Form 8-K, which filing discloses the cancellation of such
Actions.
In addition, in the event the Company enters into any definitive agreement with
respect to any Sale Transaction, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such agreement, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b), a notice of the entering into such definitive agreement.
12.
Inspection.



The Warrant Agent shall cause a copy of this Agreement to be available at all
reasonable times at the office of the Warrant Agent for inspection by any Holder
of any Warrant Certificate. The Warrant Agent may require any such Holder to
submit its Warrant Certificate for inspection by the Warrant Agent.
13.
Amendments.



(a)This Agreement may be amended by the Company and the Warrant Agent with the
consent of the Required Warrant Holders.


(b)Notwithstanding the foregoing, the Company and the Warrant Agent may, without
the consent or concurrence of the Holders of the Warrant Certificates, by
supplemental agreement or otherwise, amend this Agreement for the purpose of
making any changes or corrections in this Agreement that (i) are required to
cure any ambiguity or to correct or supplement any defective or inconsistent
provision or clerical omission or mistake or manifest error herein contained or
(ii) add to the covenants and agreements of the Company in this Agreement
further covenants and agreements of the Company thereafter to be observed, or
surrender any rights or powers reserved to or conferred upon the Company in this
Agreement; provided, however, that in either case such amendment shall not
adversely affect the rights or interests of the Holders of the Warrant
Certificates hereunder in any material respect.


(c)The consent of each Holder of any Warrant Certificate evidencing any warrants
affected thereby shall be required for any supplement or amendment to this
Agreement or the Warrants that would: (i) increase the Exercise Price or
decrease the number of shares of Common Stock receivable upon exercise of
Warrants, in each case other than as provided in Section 5.1; (ii) the
Expiration Date is changed to an earlier date; or (iii) modify the provisions
contained in Section 5.1 in a manner adverse to the Holders of Warrant
Certificates generally with respect to their Warrants.


(d)The Warrant Agent shall join with the Company in the execution and delivery
of any such amendment unless such amendment affects the Warrant Agent’s own
rights, duties or immunities hereunder, in which case the Warrant Agent may, but
shall not be required to, join in such execution and delivery; provided, that,
as a condition precedent to the Warrant Agent’s execution of any amendment to
this Agreement, the Company shall deliver to the Warrant Agent a certificate
from an Appropriate Officer that states that the proposed amendment is in




32

--------------------------------------------------------------------------------





compliance with the terms of this Section 13. Upon execution and delivery of any
amendment pursuant to this Section 13, such amendment shall be considered a part
of this Agreement for all purposes and every Holder of a Warrant Certificate
theretofore or thereafter countersigned and delivered hereunder shall be bound
thereby.


(e)Promptly after the execution by the Company and the Warrant Agent of any such
amendment, unless the Company has made a filing with the Commission, including
pursuant to a current report on Form 8-K, which filing discloses such
adjustment, the Company shall give notice to the Holders of Warrant
Certificates, setting forth in general terms the substance of such amendment, in
accordance with the provisions of Section 11.1(b). Any failure of the Company to
mail such notice or any defect therein, shall not, however, in any way impair or
affect the validity of any such amendment.


14.
Waivers.



The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company has obtained the
written consent of the Required Warrant Holders, as required pursuant to
Section 13.
15.
Successor to Company.



So long as Warrants remain outstanding, the Company will not enter into any
Redomestication Transaction unless the acquirer (a “Successor Company”) shall
expressly assume by a supplemental agreement, executed and delivered to the
Warrant Agent, in form reasonably satisfactory to the Warrant Agent, the due and
punctual performance of every covenant of this Agreement on the part of the
Company to be performed and observed and shall have provided for exercise rights
in accordance with Section 5.1(g)(i). Upon the consummation of such
Redomestication Transaction, the acquirer shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Agreement
with the same effect as if such acquirer had been named as the Company herein.
The terms and provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Company, the Warrant Agent and the Holders and their
respective successors and permitted assigns.
16.
Headings.



The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.
17.
Counterparts.



This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which together constitute one and the
same instrument. A signature to this Agreement transmitted electronically shall
have the same authority, effect and enforceability as an original signature.






33

--------------------------------------------------------------------------------





18.
Severability.



The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision hereof will not affect the validity or
enforceability of the other provisions hereof; provided, that, if any provision
of this Agreement, as applied to any party or to any circumstance, is adjudged
by a court or governmental body not to be enforceable in accordance with its
terms, the parties agree that the court or governmental body making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.
19.
Information Rights.



The Company shall (a) furnish to the Holders any reports or other information
delivered to the holders of Common Stock solely in their capacity as
stockholders by the Company or its Subsidiaries at the same time such reports or
other information are delivered or made available to such holders of Common
Stock solely in their capacity as stockholders, and (b) provide Holders access
to conference calls, webcasts or similar electronic communications to which
holders of Common Stock are provided access by the Company or its Subsidiaries
solely in their capacity as stockholders, if any, at the same time such
conference calls, webcasts or similar communications are made accessible to such
holders of Common Stock solely in their capacity as stockholders. For purposes
of this Section 19, the Company shall be deemed to have furnished such reports
and information to, or filed such reports and information with the Holders if it
has filed such reports or information with the SEC via the EDGAR filing system.
20.
No Redemption.



The Warrants shall not be subject to redemption by the Company or any other
Person; provided, that, the Warrants may be acquired by means other than a
redemption, whether by tender offer, open market purchases, negotiated
transactions or otherwise, in accordance with applicable securities laws, so
long as such acquisition does not otherwise violate the terms of this Agreement.
21.
Persons Benefiting.



This Agreement shall be binding upon and inure to the benefit of the Company,
the Warrant Agent and the Holders from time to time. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the
Company, the Warrant Agent and the Holders any rights or remedies under or by
reason of this Agreement or any part hereof, and all covenants, conditions,
stipulations, promises and agreements contained in this Warrant Agreement shall
be for the sole and exclusive benefit of the parties hereto and of the Holders.
Each Holder, by acceptance of a Warrant Certificate, agrees to all of the terms
and provisions of this Agreement applicable thereto.
22.
Applicable Law.



THIS AGREEMENT, EACH WARRANT CERTIFICATE ISSUED HEREUNDER, EACH WARRANT
EVIDENCED THEREBY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, INCLUDING THE INTERPRETATION,




34

--------------------------------------------------------------------------------





CONSTRUCTION, VALIDITY AND ENFORCEABILITY THEREOF, SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
23.
Entire Agreement.



This Agreement sets forth the entire agreement of the parties hereto as to the
subject matter hereof and supersedes all previous agreements among all or some
of the parties hereto with respect thereto, whether written, oral or otherwise.
24.
Force Majeure.



Notwithstanding anything to the contrary contained herein, the Warrant Agent
will not be liable for any delays or failures in performance resulting from acts
beyond its reasonable control including, without limitation, acts of God,
terrorist acts, shortage of supply, disruptions in public utilities,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.
25.
Further Assurances.



Each of the parties hereto shall perform, acknowledge and deliver or cause to be
performed, acknowledged and delivered all such further and other acts,
documents, instruments and assurances as may be reasonably required by such
other party for the carrying out or performing by such party of the provisions
of this Agreement.
26.
Confidentiality.



The Warrant Agent and the Company agree that all books, records, information and
data pertaining to the business of the other party, including inter alia,
personal, non-public warrant holder information, which are exchanged or received
pursuant to the negotiation or the carrying out of this Agreement shall remain
confidential, and shall not be voluntarily disclosed to any other Person, except
as may be required by law, including, without limitation, pursuant to subpoenas
from state or federal government authorities (e.g., in divorce and criminal
actions).
[Remainder of Page Intentionally Left Blank]




35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
Company
 
DENBURY INC., a Delaware corporation
 
By:  
/s/ James S. Matthews
 
 
Name:
James S. Matthews
 
 
Title:
Executive Vice President, Chief Administrative Officer,
General Counsel and Secretary



 
Warrant Agent
 
BROADRIDGE CORPORATE ISSUER
SOLUTIONS, INC.
 
By:  
/s/ John P. Dunn
 
 
Name:
John P. Dunn
 
 
Title:
SVP, Sales
 
 
September 18, 2020

                








[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
[FACE OF SERIES B WARRANT CERTIFICATE]1
DENBURY INC.
WARRANT CERTIFICATE
EVIDENCING
SERIES B WARRANTS TO PURCHASE COMMON STOCK
[FACE]
No. [___]    CUSIP No. 24790A 127
[UNLESS THIS GLOBAL SERIES B WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO DENBURY INC. (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFER OF THIS GLOBAL SERIES B WARRANT CERTIFICATE SHALL BE LIMITED TO
TRANSFERS IN WHOLE, AND NOT IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND
THEIR RESPECTIVE NOMINEES.]2




















________________________
1 To be removed in the versions of the Definitive Warrant Certificates printed
in multiple copies for use by the Warrant Agent in preparing Definitive Warrants
Certificates for issuance and delivery from time to time to holders.
2 Include only on Global Warrant Certificate.




A-1

--------------------------------------------------------------------------------





DENBURY INC.
No. [__]                                             [__,__,___] Warrants
CUSIP No. 24790A 127
THIS CERTIFIES THAT, for value received, [_______________________], or
registered assigns, is the registered owner of the number of Warrants to
purchase Common Stock of Denbury Inc., a Delaware corporation (the “Company”,
which term includes any successor thereto under the Warrant Agreement (as may be
supplemented, amended or amended and restated pursuant to the applicable
provisions hereof, the “Warrant Agreement”), dated as of September 18, 2020,
between the Company and Broadridge Corporate Issuer Solutions, Inc., a
Pennsylvania corporation (“Broadridge” or the “Warrant Agent”, which term
includes any successor thereto permitted under the Warrant Agreement)) specified
above [or such lesser number as may from time to time be endorsed on the
“Schedule of Decreases in Warrants” attached hereto]3, and is entitled, subject
to and upon compliance with the provisions hereof and of the Warrant Agreement,
at such Holder’s option, at any time when the Warrants evidenced hereby are
exercisable, to purchase from the Company one share of Common Stock of the
Company for each Warrant evidenced hereby, at the purchase price of $35.41 per
share (as adjusted from time to time, the “Exercise Price”), payable in full at
the time of purchase, the number of shares of Common Stock into which and the
Exercise Price at which each Warrant shall be exercisable each being subject to
adjustment as provided in Section 5 of the Warrant Agreement.
All shares of Common Stock issuable by the Company upon the exercise of Warrants
shall, upon such issuance, be duly and validly issued and fully paid and
nonassessable. The Company shall pay any and all taxes (other than income or
withholding taxes) that may be payable in respect of the issue or delivery of
shares of Common Stock on exercise of Warrants. The Company shall not be
required, however, to pay any tax or other charge imposed in respect of any
transfer involved in the issue and delivery of shares of Common Stock in
book-entry form or any certificates for shares of Common Stock or payment of
cash to any Person other than the Holder of the Warrant Certificate evidencing
the exercised Warrant, and in case of such transfer or payment, the Warrant
Agent and the Company shall not be required to issue or deliver any shares of
Common Stock in book-entry form or any certificate or pay any cash until
(a) such tax or charge has been paid or an amount sufficient for the payment
thereof has been delivered to the Warrant Agent or to the Company, (b) it has
been established to the Company’s satisfaction that any such tax or other charge
that is or may become due has been paid or (c) the receipt of any other such
information as set forth in the Warrant Agreement.
Each Warrant evidenced hereby may be exercised by the Holder hereof at the
Exercise Price then in effect on any Business Day from and after the Original
Issue Date until 5:00 p.m., New York time, on the Expiration Date in the Warrant
Agreement.
Subject to the provisions hereof and of the Warrant Agreement, the Holder of
this Warrant Certificate may exercise all or any whole number of the Warrants
evidenced hereby by, in the case
















________________________
3 Include only on Global Warrant Certificate.




A-2

--------------------------------------------------------------------------------





of a Global Warrant Certificate, by delivery to the Warrant Agent of the
Exercise Form on the reverse hereof, setting forth the number of Warrants being
exercise and, if applicable, whether Cashless Exercise is being elected with
respect thereto, and otherwise properly completed and duly executed by the
Holder thereof to the Warrant Agent, and delivering such Warrants by book-entry
transfer through the facilities of the Depositary, to the Warrant Agent in
accordance with the Applicable Procedures and otherwise complying with
Applicable Procedures in respect of the exercise of such Warrants or, in the
case of a Definitive Warrant Certificate, by delivery to the Warrant Agent of
the Exercise Form on the reverse hereof, setting forth the number of Warrants
being exercise and, if applicable, whether Cashless Exercise is being elected
with respect thereto, and otherwise properly completed and duly executed by the
Holder thereof to the Warrant Agent, and surrendering this Warrant Certificate
to the Warrant Agent at its office maintained for such purpose (the “Corporate
Agency Office”), together with payment in full of the Exercise Price as then in
effect for each share of Common Stock receivable upon exercise of each Warrant
being submitted for exercise unless Cashless Exercise is being elected with
respect thereto. Any such payment of the Exercise Price is to be by wire
transfer in immediately available funds to such account of the Company at such
banking institution as the Company shall have designated from time to time for
such purpose.
Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
Unless this Warrant Certificate has been countersigned by the Warrant Agent by
manual or facsimile signature of an authorized officer on behalf of the Warrant
Agent, this Warrant Certificate shall not be valid for any purpose and no
Warrant evidenced hereby shall be exercisable.
IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed
under its corporate seal.
Dated: [________ __], 20[__]
 
 
DENBURY INC.
 
 
 
 
[SEAL]
 
By:
 
 
 
 
[Title]
ATTEST:
 
 
 
 
 
 
 
Countersigned:
 
 
 
 
 
 
 
Broadridge Corporate Issuer Solutions,
Inc., as Warrant Agent
 
[ ]
 
 
OR
 
 
 
 
 
 
 
By:
 
 
By:
 
 
Authorized Agent
 
 
as Countersigning Agent

 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Authorized Officer









A-3

--------------------------------------------------------------------------------





Reverse of Series B Warrant Certificate
DENBURY INC.
SERIES B WARRANT CERTIFICATE
EVIDENCING
SERIES B WARRANTS TO PURCHASE COMMON STOCK
The Warrants evidenced hereby are one of a duly authorized issue of Warrants of
the Company designated as its Series B Warrants to Purchase Common Stock
(“Warrants”), limited in aggregate number to 2,894,740 issued under and in
accordance with the Warrant Agreement, dated as of September 18, 2020 (the
“Warrant Agreement”), between the Company and Broadridge Corporate Issuer
Solutions, Inc., a Pennsylvania corporation (“Broadridge” or the “Warrant
Agent”, which term includes any successor thereto permitted under the Warrant
Agreement), to which the Warrant Agreement and all amendments thereto reference
is hereby made for a statement of the respective rights, limitations of rights,
duties and immunities thereunder of the Company, the Warrant Agent, the Holders
of Warrant Certificates and the owners of the Warrants evidenced thereby and of
the terms upon which the Warrant Certificates are, and are to be, countersigned
and delivered. A copy of the Warrant Agreement shall be available at all
reasonable times at the office of the Warrant Agent for inspection by the Holder
hereof.
The Warrant Agreement provides that, in addition to certain adjustments to the
number of shares of Common Stock into which a Warrant is exercisable and the
Exercise Price required to be made in certain circumstances, in the case of any
Redomestication Transaction the Company shall cause the other Person involved in
such Redomestication Transaction to execute and deliver to the Warrant Agent a
written instrument providing that (i) the Warrants evidenced hereby, if then
outstanding, will be exercisable thereafter, during the period the Warrants
evidenced hereby shall be exercisable as specified herein, only into the
Substituted Securities that would have been receivable upon such Redomestication
Transaction by a holder of the number of shares of Common Stock that would have
been issued upon exercise of such Warrant if such Warrant had been exercised in
full immediately prior to such Redomestication Transaction (upon certain
assumptions specified in the Warrant Agreement); and (ii) the rights and
obligations of the other Person involved in such Redomestication Transaction and
the holders in respect of Substituted Securities shall be substantially
unchanged to be as nearly equivalent as may be practicable to the rights and
obligations of the Company and Holders in respect of Common Stock.
Except as provided in the Warrant Agreement, all outstanding Warrants shall
expire and all rights of the Holders of Warrant Certificates evidencing such
Warrants shall automatically terminate and cease to exist, as of 5:00 p.m., New
York time, on the Expiration Date. The “Expiration Date” shall mean the earlier
to occur of (x) September 18, 2023 (the third (3rd) anniversary of the Original
Issue Date) or, if not a Business Day, then the next Business Day thereafter;
(y) the date of consummation of a Sale Transaction to which clause (ii) of
Section 5.1(g) of the Warrant Agreement applies; and (z) a Winding Up.




A-4

--------------------------------------------------------------------------------





In the event of the exercise of less than all of the Warrants evidenced hereby,
a new Warrant Certificate of the same tenor and for the number of Warrants which
are not exercised shall be issued by the Company in the name or upon the written
order of the Holder of this Warrant Certificate upon the cancellation hereof.
The Warrant Certificates are issuable only in registered form in denominations
of whole numbers of Warrants. Upon surrender at the office of the Warrant Agent
and payment of the charges specified herein and in the Warrant Agreement, this
Warrant Certificate may be exchanged for Warrant Certificates in other
authorized denominations or the transfer hereof may be registered in whole or in
part in authorized denominations to one or more designated transferees;
provided, however, that such other Warrant Certificates issued upon exchange or
registration of transfer shall evidence the same aggregate number of Warrants as
this Warrant Certificate. The Company shall cause to be kept at the office or
offices of the Warrant Agent the Warrant Register in which, subject to such
reasonable regulations as the Warrant Agent may prescribe and such regulations
as may be prescribed by law, the Company shall provide for the registration of
Warrant Certificates and of transfers or exchanges of Warrant Certificates. No
service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.
Prior to due presentment of this Warrant Certificate for registration of
transfer, the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent may treat the Person in whose name this Warrant Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Warrant Agent nor any such agent shall be affected by notice to the contrary.
The Warrant Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of Warrant Certificates under the Warrant
Agreement at any time by the Company and the Warrant Agent with the consent of
the Required Warrant Holders.
Until the exercise of any Warrant, subject to the provisions of the Warrant
Agreement and except as may be specifically provided for in the Warrant
Agreement, (i) no Holder of a Warrant Certificate evidencing any Warrant shall
have or exercise any rights by virtue hereof as a holder of Common Stock of the
Company, including, without limitation, the right to vote, to receive dividends
and other distributions or to receive notice of, or attend meetings of,
stockholders or any other proceedings of the Company; (ii) the consent of any
such Holder shall not be required with respect to any action or proceeding of
the Company; (iii) except as provided with respect to a Winding Up of the
Company, no such Holder, by reason of the ownership or possession of a Warrant
or the Warrant Certificate representing the same, shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions (except as specifically provided in the Warrant Agreement), paid,
allotted or distributed or distributable to the stockholders of the Company
prior to or for which the relevant record date preceded the date of the exercise
of such Warrant; and (iv) no such Holder shall have any right not expressly
conferred by the Warrant or Warrant Certificate held by such Holder.




A-5

--------------------------------------------------------------------------------





This Warrant Certificate, each Warrant evidenced thereby and the Warrant
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.
All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement. In
the event of any conflict between this Warrant Certificate and the Warrant
Agreement, the Warrant Agreement shall control.






A-6

--------------------------------------------------------------------------------







Exercise Form for Series B Warrant Certificate
Broadridge Corporate Issuer Solutions, Inc.
51 Mercedes Way
Edgewood, NY 11717
Attention: Corporate Actions
Re: Denbury Inc. Warrant Agreement, dated as of September 18, 2020
In accordance with and subject to the terms and conditions hereof and of the
Warrant Agreement, the undersigned registered Holder of this Warrant Certificate
hereby irrevocably elects to exercise _______________ Warrants evidenced by this
Warrant Certificate and represents that for each of the Warrants evidenced
hereby being exercised such Holder either has (please check one box only):
□
tendered the Exercise Price in the aggregate amount of $_________ by wire
transfer in immediately available funds to such account of the Company at such
banking institution as the Company shall have designated from time to time for
such purpose; or
 
 
□
elected a “Cashless Exercise”.



The undersigned requests that the shares of Common Stock issuable upon exercise
be in fully registered form in such denominations and registered in such names
and delivered, together with any other property receivable upon exercise, in
such manner as is specified in the instructions set forth below.
If the number of Warrants exercised is less than all of the Warrants evidenced
hereby, (i) if this Warrant Certificate is a Global Warrant Certificate, the
Warrant Agent shall endorse the “Schedule of Decreases in Warrants” attached
hereto to reflect the Warrants being exercised or (ii) if this Warrant
Certificate is a Definitive Warrant Certificate, the undersigned requests that a
new Definitive Warrant Certificate representing the remaining Warrants evidenced
hereby be issued and delivered to the undersigned unless otherwise specified in
the instructions below.






A-7

--------------------------------------------------------------------------------





Dated:
 
 
Name:
 
 
 
(Please Print)
(Insert Social Security or Other Identifying Number of Holder)
 
Address:
 
 
 
 
 
 
 
 
 
Signature
 
 
(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature guarantee by a bank,
trust company or member firm of a U.S. national securities exchange.)



Signature Guaranteed:
Instructions (i) as to denominations and names of Common Stock issuable upon
exercise and as to delivery of such securities and any other property issuable
upon exercise and (ii) if applicable, as to Definitive Warrant Certificates
evidencing unexercised Warrants:
Assignment
(Form of Assignment To Be Executed If Holder Desires To Transfer Warrant
Certificate)
FOR VALUE RECEIVED _______________________________ hereby sells, assigns and
transfers unto
Please insert social security or
other identifying number
(Please print name and address including zip code)
the Warrants represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint __________________ Attorney, to transfer said
Warrant Certificate on the books of the within-named Company with full power of
substitution in the premises.
Dated:
 
 
Signature
 
 
 
 
 
 
 
 
 
(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature guarantee by a bank,
trust company or member firm of a U.S. national securities exchange.)





A-8

--------------------------------------------------------------------------------





[SCHEDULE A
SCHEDULE OF DECREASES IN WARRANTS
The following decreases in the number of Warrants evidenced by this Global
Warrant Certificate have been made:
Date
 
Amount of decrease in number of Warrants evidenced by this Global Warrant
Certificate
 
Number of Warrants evidenced by this Global Warrant Certificate following such
decrease
 
Signature of authorized signatory]4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











































________________________
4 Include only on Global Warrant Certificate.




A-9